Citation Nr: 0616498	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-08 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic bronchitis.

2. Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1960 to July 1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2003, the Board remanded this case.  

The veteran appears to be raising a claim for service 
connection for asthma and/or reactive airway disease.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of chronic 
bronchitis.

2.  The veteran does not have a current diagnosis of chronic 
sinusitis.  


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Chronic sinusitis was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, 
letters dated in February 2001and April 2001, which fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thereafter, additional VCAA 
letters were sent in August 2002, March 2004, January 2005, 
August 2005, and March 2006.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The claimant was told to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in October 2005.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records show that the veteran was seen 
for bronchitis and sinusitis on several occasions.  
Specifically, he was treated for bronchitis in March 1964, 
February 1974, and March 1980.  He was treated for sinusitis 
in September 1961, November 1961, and October 1966.  
Recurrent sinusitis was noted on a March 1969 periodic 
examination.  The veteran was also seen for numerous episodes 
of upper respiratory infections and flu-like symptoms.  In 
March 1981, he underwent a retirement examination.  On 
physical examination, his lungs and chest were normal.  

Similarly, when the veteran was afforded a post-service VA 
examination in September 1981, no respiratory disability was 
diagnosed.  In an October 2000 letter, R.L., M.D. reported 
that the veteran had, in pertinent part, intrinsic asthma 
with bronchitis, and recurrent sinusitis for which the 
veteran continued to be treated;  medical records from this 
physician dated subsequent to that date show no treatment for 
sinusitis.  From January 1996 through October 2000, the 
veteran was seen for bronchitis and/or asthmatic bronchitis.  
However, after 2000, the veteran was not seen for bronchitis.  
Rather, he continued to be treated for and diagnosed as 
having asthma, allergic rhinitis, and chronic obstructive 
pulmonary disease (COPD).  

January and April 2005 private examinations revealed that the 
veteran had reactive airway disease and allergic rhinitis.  
The February 2005 x-ray showed COPD.  

In October 2005, the veteran was afforded a VA examination by 
an examiner who had reviewed the claims file.  The diagnoses 
were allergic rhinitis and mildly deviated septum.  In 
September 2005, the examiner provided an addendum.  The 
examiner indicated that the veteran did not have a current 
diagnosis of bronchitis.  Rather, the veteran had 
hyperreactive airway disease and asthma which were not 
related to inservice bronchitis episodes.  

The Board notes that while the veteran was treated for 
sinusitis and bronchitis during service, he has no current 
diagnoses.  Although the veteran was diagnosed with 
bronchitis and sinusitis post-service, he has not been 
diagnosed after 2000 as having either disorder.  He was 
afforded a VA examination to specifically determine the 
nature of any current respiratory disability.  The VA 
examiner has stated that the veteran does not currently have 
bronchitis.  No current respiratory disorder has been 
attributed to service.  Rather, the VA examiner stated that 
it is not so related.  In sum, there are no current diagnoses 
of sinusitis or bronchitis.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Where the question requires medical expertise, 
medical evidence is required.  See Espiritu.  The competent 
medical evidence establishes that there are no present 
diagnoses of sinusitis and bronchitis.  The veteran is not 
competent to state that he has sinusitis or bronchitis.  
Absent current diagnoses, service connection is not 
warranted.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic bronchitis is denied.  

Service connection for chronic sinusitis is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


